              Case 2:21-mj-30014-DUTY ECF No. 1, PageID.1
                                           AUSA:              Filed 01/12/21 Telephone:
                                                    Ryan Particka             Page 1 of(313)
                                                                                         13 348-8178
AO 91 (Rev. ) Criminal Complaint            Task Force Officer:     Todd Ziobro                     Telephone: (313) 209-1797

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan
United States of America                                      Case: 2:21−mj−30014
   v.
                                                              Assigned To : Unassigned
D-1 Justin Lohman
D-2 Justin Cutshaw                                            Assign. Date : 1/12/2021
                                                              CMP: SEALED MATTER (MAW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of             December 18, 2019                  in the county of        Oakland County       in the
        Eastern          District of       Michigan       , the defendant(s) violated:
                  Code Section                                             Offense Description
18 USC § 1028(A)                                      Aggravated Identity Theft
18 USC § 1344                                         Bank Fraud
18 USC § 1708                                         Possession of Stolen Mail
18 USC § 2                                            Aiding and Abetting




          This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                       Todd R. Ziobro, Task Force Officer, US Postal Inspector
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

         January 12, 2021
Date:                                                                                           Judge’s signature

City and state: Detroit, MI                                            Elizabeth A. Stafford , United States Magistrate Judge
                                                                                             Printed name and title
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.2 Filed 01/12/21 Page 2 of 13




                 AFFIDAVIT IN SUPPORT OF
          AN APPLICATION FOR AN ARREST WARRANT

   I, Todd Ziobro, being duly sworn, hereby depose and state as follows:

         INTRODUCTION AND AFFIANT BACKGROUND

1. I am a Postal Inspector with the United States Postal Inspection Service

   (“USPIS”). I have been employed with the United States Postal Inspection

   Service since April 2016. I am assigned to the Detroit, Michigan Division. I

   completed the Inspection Service’s Basic Inspector’s Training Academy, a

   twelve-week training program in Potomac, Maryland, during which I

   developed investigative skills for investigating a variety of federal criminal

   offenses, including mail theft, mail fraud, and other financial crimes. Since

   November of 2019, I have been assigned to the Financial Crimes Team. In

   this capacity, I am responsible for investigating mail theft and various

   financial crimes involving the United States mail. I am currently assigned to

   the Southeast Michigan Cyber Fraud Task Force (SEMCFTF), which

   consists of members from local Michigan police departments as well as

   federal law enforcement agencies. The task force investigates criminal

   violations of both federal and state fraud laws. During my work experience

   as a Postal Inspector, I have participated in numerous financial

   investigations including investigations involving identity theft and credit
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.3 Filed 01/12/21 Page 3 of 13




   card fraud. Prior to becoming a U.S. Postal Inspector, I was a United States

   Customs and Border Protection Officer for seven years.

                       PURPOSE OF AFFIDAVIT

2. This affidavit is made in support of criminal complaints and arrest warrants

   for JUSTIN LOHMAN and JUSTIN CUTSHAW, for violations of Title 18

   U.S.C. § 1344 (Bank Fraud), Title 18 U.S.C. § 1028A (Aggravated Identity

   Theft), Title 18 U.S.C. § 1708 (Possession of Stolen Mail), and Title 18

   U.S.C. 2 (Aiding and Abetting) by JUSTIN LOHMAN and JUSTIN

   CUTSHAW. It does not set forth all facts known to me in this investigation.

3. Based on my training and experience and the facts set forth in this affidavit,

   there is probable cause to believe that LOHMAN and CUTSHAW, residents

   of the Eastern District of Michigan, are responsible for knowingly

   possessing stolen mail, and using both negotiable instruments and Personal

   Identifying Information (PII) contained within that stolen mail to execute an

   ongoing scheme to defraud one or more financial institutions, or for

   obtaining money or property owned by, or under the custody or control of, a

   financial institution, by means of false or fraudulent pretenses,

   representations, or promises; within the Eastern District of Michigan.

4. This affidavit is submitted for the limited purpose of securing an

   aforementioned criminal complaints and arrest warrants; therefore, this

                                      2
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.4 Filed 01/12/21 Page 4 of 13




   affidavit does not contain every fact that I have learned during the course of

   the investigation, but rather only those sufficient to establish probable cause

   to believe that LOHMAN and CUTSHAW violated the statutes identified

   above. The information contained in this affidavit is based upon my personal

   knowledge, training and experience, as well as the combined knowledge,

   training and experience of other law enforcement officers and agents with

   whom I have had discussions.

5. Title 18, U.S.C. § 1344 criminalizes executing or attempting to execute any

   scheme or artifice to defraud a financial institution; or for obtaining money

   or property owned by, or under the custody or control of, a financial

   institution, by means of false or fraudulent pretenses, representations, or

   promises.

6. Title 18, U.S.C. §1028A criminalizes knowingly transferring, possessing, or

   using, without lawful authority, a means of identification of another person

   during the course of certain other felony violations, to include the above

   described wire fraud.

7. Title 18, U.S.C. § 1708 criminalizes both the theft of, and the knowing

   purchase, receipt, concealment, or unlawful possession of any letter or mail,

   or any article contained therein, which has been stolen, taken, embezzled, or




                                      3
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.5 Filed 01/12/21 Page 5 of 13




  abstracted from or out of any mail, post office, letter box, mail receptacle, or

  any mail route or other authorized depository for mail matter.

                          PROBABLE CAUSE

8. On December 18, 2019, West Bloomfield Police Service Aide Michaelov,

  met with Victim-1, who resides in the Township of West Bloomfield in the

  State of Michigan. Victim-1 stated she had received a phone call from

  Livonia Police Department Officer Ostrowski, who informed Victim-1 that a

  local business owner had turned in a wallet, which contained one of the

  Victim-1’s checks, check number 3050. According to Officer Ostrowski, the

  check was negotiated to cash in the amount of $2,000.00. Livonia Police

  Officer Drake looked through the wallet to determine ownership and located

  approximately five credit cards bearing the names of different individuals; a

  fraudulent Michigan driver's license with a picture of an individual later

  determined to be JUSTIN CUTSHAW (but with the personal information of

  Victim-3 of Auburn Hills, Michigan); a 2019 W-2G from Toledo Gaming

  Ventures, LLC in the name of CUTSHAW listing an address in Redford,

  Michigan; a Chime credit card bearing the name of CUTSHAW; and a

  signed check made out to Cash for $2,000.00, listing the account holder as

  Victim-2 (the spouse of Victim-1).




                                      4
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.6 Filed 01/12/21 Page 6 of 13




9. Victim-1 spoke with her banking institution, Bank of America, and learned

   she and Victim-2 were supposed to receive approximately 99 checks in the

   mail; these checks were to include check numbers 3046-3145. Victim-1 then

   reviewed her United States Postal Service Informed Delivery and found that

   check numbers 3046-3145 had apparently been delivered to Victim-1’s

   home on December 16, 2019. Additionally, Victim-1 found other

   apparently-delivered mail to be missing, including a J.P. Morgan Chase

   Bank member card services letter addressed to Victim-2.

10. Further, on January 6, 2020, Victim-1 received a phone call from Wixom

   Police Department Detective Byberg, who informed Victim-1 that a white

   male presented check number 3099 for payment on a transaction at Menards

   located in Wixom, MI. Check number 3099 was among the checks stolen

   from Victim-1 and Victim-2.

11. SEMCFTF Officer (TFO) Hamilton obtained Wixom Police Department

   report number 200000045, and reviewed the details of the report and found

   that on January 1, 2020, two white males entered the Menards located at

   10400 Assembly Park Dr. in Wixom, MI. The males selected home

   improvement items from the store and went to the cashier to checkout. One

   of the males then wrote out check number 3099 for $1,020.83. As the male

   was writing out the check, the front-end manager found the male to be very

                                     5
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.7 Filed 01/12/21 Page 7 of 13




  shaky. The front-end manager asked the male for identification, who then

  handed the front-end manager a clear plastic sleeve, which held a Michigan

  ID in the name of Victim-2. The front-end manager removed the ID from the

  plastic sleeve and found the ID to be two pieces of paper that were glued

  together; the ID bore the photograph of the male presenting the ID, but

  contained the personal information for Victim-2. The front-end manager

  denied the transaction and Menards retained all the merchandise. Both males

  then left the store. The front-end manager followed the males into the

  parking lot where they entered a Honda Civic bearing Michigan license plate

  of H6362. Wixom Police Officer Scherbarth conducted a LEIN search on

  the license plate and found the registered owner to be M. Lohman (believed

  to be related to JUSTIN LOHMAN, a target of this investigation). Officer

  Scherbarth then conducted a CLEMIS search on the license plate and found

  the vehicle had been driven by LOHMAN in late 2019. Officer Scherbarth

  obtained a MIDRS photograph for LOHMAN and found that the photograph

  of LOHMAN appeared to be the same individual who was present inside of

  Menards and who presented check number 3099 for payment. LOHMAN’s

  picture also appeared on the fraudulent ID presented during the transaction.

  From reviewing the surveillance photographs from the aforementioned




                                    6
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.8 Filed 01/12/21 Page 8 of 13




  incident, it appears the other male that had accompanied LOHMAN into

  Menards was CUTSHAW.

12. Thereafter, TFO Hamilton conducted a CLEMIS search of CUTSHAW and

  learned that he was arrested by the Livonia Police Department on February

  24, 2020, for larceny of mail. During this incident, LOHMAN was also

  arrested for similar offenses. CLEMIS also showed that on February 27,

  2020, CUTSHAW was arrested by the Farmington Hills Police Department.

  It was also revealed that CUTSHAW was listed as a suspect in an Uttering

  & Publishing complaint out of the City of Farmington Police Department

  dated July 31, 2019.

13. On February 26, 2020, TFO Hamilton conducted a search of CUTSHAW

  through LEADS Online (pawns) and found that CUTSHAW had sold a

  Bosch Hammer to Great Lakes Pawn on January 17, 2020, for

  approximately $80.00.

14.TFO Hamilton conducted an interview of LOHMAN after his arrest by the

  Livonia Police Department. Prior to the interview, LOHMAN was read his

  Miranda rights and subsequently agreed to waive those rights and answer

  questions. During this interview, LOHMAN initially advised he had recently

  received a box full of information and checks from an unknown individual

  whom he had previously met at a casino in Battle Creek, Michigan. Later in

                                   7
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.9 Filed 01/12/21 Page 9 of 13




   the interview, LOHMAN admitted to stealing mail himself approximately 20

   separate times, to “unsuccessfully” manufacturing fraudulent IDs to assist in

   cashing stolen checks, and to using the fraudulently-obtained checks to

   purchase construction or home improvement equipment to then sell to local

   pawn stores for money.

15. During the course of this investigation, TFO Hamilton and Affiant have

   identified approximately 228 victims of mail theft across 30 different

   communities from mail that was recovered from LOHMAN’s residence and

   from LOHMAN’s vehicle, in which CUTSHAW was a passenger during

   their arrest by the Livonia Police Department on February 24, 2020.

16. On July 15, 2020, Grand Rapids Police Department was alerted by security

   employees of the JW Marriott Hotel of a folder containing suspicious

   documents found abandoned on hotel property. The documents mainly

   consisted of mail and checks from the Farmington Hills, Livonia and

   Redford, Michigan areas. The documents were taken as evidence and turned

   over to the United States Postal Inspection Service and your Affiant.

17. The evidence found abandoned in Grand Rapids, MI consisted of stolen

   mail from approximately 19 victims in 6 communities, and approximately 59

   stolen checks or money orders from approximately 38 victims. Many of

   these checks were altered with the payee scratched out and the name

                                     8
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.10 Filed 01/12/21 Page 10 of 13




    JUSTIN CUTSHAW written or stamped on the ‘Pay to the Order of:’ line.

    The checks and money orders had a combined total value of over $56,000.

    There was also a credit card and a piece of mail bearing the name JUSTIN

    CUTSHAW.

 18.TFO Hamilton also learned that on or about October 25, 2020, LOHMAN

    was stopped by officers of the Westland Police Department, following a

    report of a domestic incident. During that encounter, officers discovered a

    bag containing stolen mail from additional victims in Canton, Northville,

    Westland, Farmington Hills, Novi, Redford, Plymouth, Clinton Twp., and

    Livonia, MI. LOHMAN was also found in possession of false identification

    and fraudulent Unemployment Insurance debit cards (from Virginia and

    Mississippi) in the names of multiple victims.

 19.On or about November 25, 2020, your Affiant and TFO Molloy spoke with

    another individual, Victim-4, in Farmington Hills, MI, who stated she

    believes her mail had been stolen numerous times over the last few months,

    to include her driver’s license and several checks. LOHMAN is also

    believed to have opened credit cards using her PII and an address in Livonia,

    MI. The house in Livonia is burned out and boarded up. Upon further

    investigation, you Affiant discovered that this burned out Livonia address




                                      9
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.11 Filed 01/12/21 Page 11 of 13




    was used in another fraudulent credit card application in June 2020, using a

    phone number belonging to LOHMAN.

 20. On or about December 5, 2020, officers from the Westland Police

    Department made contact with an individual, Victim-5, who reported that a

    check she had sent via USPS had been altered and that money had been

    stolen from their bank account via the altered check. Victim-5 reported that

    per her bank statement, the check in question appeared to be altered from the

    written amount of “$30.00” to instead read “$300.00”. Similarly, the check

    in question was changed to be made payable to “Justin C. Cushaw” (sic)

    instead of Victim-5’s intended payee.

 21.On or about December 8, 2020, Officers from the Livonia Police

    Department made contact with an individual, Victim-6, who reported that a

    check they had sent via USPS had been altered and that money had been

    stolen from her bank account via the altered check. Victim-6 reported that

    per her bank statement, the check in question appeared to be altered from the

    written amount of “$40.00” to instead read “$400.00”. Similarly, the check

    in question was changed to be made payable to “Mr. Justin Curtis Cutshaw”

    instead of Victim-6’s intended payee.

 22.On or about December 11, 2020, CUTSHAW was arrested by officers of the

    Livonia Police Department on an outstanding Livonia warrant for a related

                                      10
Case 2:21-mj-30014-DUTY ECF No. 1, PageID.12 Filed 01/12/21 Page 12 of 13




    fraud scheme, stemming from an attempted cashing of a fraudulent check

    involving yet another victim. While conducting a search of CUTSHAW’s

    person for Officer Safety, the arresting officers’ located eight high-value

    personal checks in a fanny pack secured to CUTSHAW’s chest; these checks

    appeared to be altered to list CUTSHAW as the payee. CUTSHAW was

    read his Miranda rights, waived those rights and agreed to be interviewed by

    law enforcement, and thereafter admitted to cashing 4 or 5 checks he

    received from another individual, who he was unwilling to name at that

    time.

                               CONCLUSION

 23. Based on the investigation thus far, including the facts set forth above, your

    affiant submits that there is probable cause to believe that JUSTIN

    LOHMAN and JUSTIN CUTSHAW are responsible for knowingly

    possessing stolen mail, and using both negotiable instruments and Personal

    Identifying Information (PII) contained within that stolen mail to execute an

    ongoing scheme to defraud one or more financial institutions, or for

    obtaining money or property owned by, or under the custody or control of, a

    financial institution, by means of false or fraudulent pretenses,

    representations, or promises; within the Eastern District of Michigan.




                                       11
 Case 2:21-mj-30014-DUTY ECF No. 1, PageID.13 Filed 01/12/21 Page 13 of 13




   24.Therefore, your affiant believes that probable cause exists that violations of

        Title 18 U.S.C. § 1344 (Bank Fraud), Title 18 U.S.C. § 1028A (Aggravated

        Identity Theft), Title 18 U.S.C. § 1708 (Possession of Stolen Mail), and Title

        18 U.S.C. 2 (Aiding and Abetting) have been committed by JUSTIN

        LOHMAN and JUSTIN CUTSHAW.


                                               Respectfully submitted,


                                               _____________________________
                                               Todd R. Ziobro, Task Force Officer
                                               United States Postal Inspector

Sworn to before me and signed in my presence
and/or by reliable electronic means.



Date:    January 12, 2021                      _________________________
                                               Honorable Elizabeth A. Stafford
                                               United States Magistrate Judge




                                          12
